Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 During the pre-appeal brief review conference of 30 November 2020 with Supervisory Patent Examiner Mark Shibuya, TQAS Lora Driscoll and examiner Neagu, a decision was made to reopen prosecution in this application. It was further decided that the restriction requirement between Groups (I)-(III) be withdrawn and all claims be examined on their merits.
Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are pending in the instant application. 
Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are being examined on their merits herein.
Election/Restrictions
Based on the decision taken during the pre-appeal conference of 30 November 2020 with Supervisory Patent Examiner Mark Shibuya, TQAS Lora Driscoll and examiner Neagu, the requirement for restriction between Groups (I)-(III), as detailed in the requirement for restriction mailed on 23 February 2018, is herein withdrawn.
Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are examined and the following objections and rejections are made below.
This is a NON-FINAL office action.
Response to arguments of 23 October 2020
The rejection of claims 2, 5-9, 12-14, 19, 21 under 35 U.S.C. 103 over Tseng, in view of Rodriguez-Antona and Mitra, is herein withdrawn.
New rejections are made below.

Applicant argues (page 3) that Desai describes a vast list of compounds and combinations of compounds, and Desai determines CYP3A inhibition using one specific terfenadine oxidase variant of CYP3A4; Applicant argues that nothing in Desai suggests that cobicistat would be effective in enhancing the activity of, or reducing the metabolism of CYP3A4 enzymes which are responsible for metabolizing vinblastine. In response, cobicistat is one of the most preferred three compounds (three most potent CYP3A4 inhibitors) taught by Desai to work in combination with another active therapeutic agent which is appreciably metabolized by CYP3A.  
Applicant argues (page 4) that there is unpredictability in the exact effect of the metabolism of any particular CYP3A4 substrate of cobicistat. Applicant refers to a reference by Xu (considered in the final rejection of 23 July 2020) and argues (4, first paragraph) that Xu evaluates the effect of cobicistat on several specific CYP3A substrates, and the results show a 10-fold range of effect. In response, the examiner acknowledges that the effect of cobicistat on different substrates is not expected to be the same- rather the effect will depend on the nature of the substrate, and will have to be determined experimentally. However, the fact such differences exist does not diminish in any way the teaching by the prior art that cobicistat is a potent and selective inhibitor of CYP3A and a pharmacoenhancer. Applicant argues (page 4, first paragraph) that the examiner’s argument “misses the mark” because “the question is not whether cobicistat is a potent CYP3A inhibitor in isolation, but whether it will have a predictable effect on boosting drug activity in practice”. In response, Applicant’s argument about “cobicistat being in isolation” (what does “in isolation” mean in this context?) is confusing. 
The examiner maintains that cobicistat was known at the time of the invention as a potent CYP3A inhibitor and vinblastine and vincristine were known (Rodriguez-Antona) at the time of the invention as anticancer drugs susceptible to metabolism by CYP3A. A person of ordinary skill in the art would have reasonably expected that co-administration of vinblastine or vincristine with cobicistat will result in less anticancer drug vinblastine or vincristine being metabolized by CYP3A, with would result in higher concentrations of vinblastine/vincristine available, thus enhanced anticancer effect- measuring the magnitude of the increase in therapeutic effect is well within the skill in the art. 
The examiner maintains that vinblastine is a known anticancer agent, and a substrate for CYP3A (as taught by Rodriguez-Antona), and cancer cells, such as breast cancer cells express CYP3A (as taught by Mitra), therefore it is expected that vinblastine will be metabolized in such cancer cells/breast cancer cells expressing CYP3A. By co-administering cobicistat (which is known to reduce the rate of metabolism of any active therapeutic agent which is appreciably metabolized by CYP3A, as taught by Desai) with vinblastine to a breast cancer patient, a person of ordinary skill in the art would expect that cobicistat reduces the amount or rate at which vinblastine is metabolized, whereby the pharmacokinetics of vinblastine is improved in said cancer cells expressing CYP3A.  
Applicant argues (pages 4-5) unexpected results.
Applicant argues that Applicant’s data shows that cobicistat has a more pronounced effect on vinblastine and vincristine metabolism compared to other agents. Applicant argues that the claims are now amended to recite those cancer types that are shown to be significantly and 
In order to build the argument, Applicant calculates average values as fold change in IC50 based on cell type across each cell lines and for each anticancer agent (out of the 6) /cobicistat combination. The examiner acknowledges the calculations of averages, however, what is scientifically the relevance of such averages? One can calculate averages of many numbers, however, the point is how relevant are such averages and such comparisons between calculated averages across different cell types?
Applicant relies on such calculations and arrives at what he considers “IC50 improvement” as %, when combined with cobicistat, for a number of 6 anticancer agents, including vinblastine and vincristine. Applicant argues that, for example for melanoma, cobicistat enhances vinblastine activity by 42%, while cobicistat enhances docetaxel activity by only 2%. In response, the examiner acknowledges that mathematical averages can be calculated across many numbers, yet a person of ordinary skill in the art of biology/drug discovery may question the relevance of such calculations.
Further, even if such calculations were considered relevant, the examiner notes that the data in Table B, page 17, Remarks of 13 April 2020, show very similar effects with combinations of cobicistat and docetaxel vs. cobicistat and vinblastine at least for pancreatic cancer, bladder cancer, cervical cancer, lymphoid cancer.
Further, Applicant argues that vinblastine and vincristine are significantly more effective in combination with cobicistat compared to other (4) anticancer agents on average.
The examiner does not find this argument based on averages persuasive, at least because calculating averages across multiple cell types is scientifically meaningless.

For all the reasons above, the rejection of claims 2, 5-9, 12-14, 19, 21 under 35 U.S.C. 103 over Desai, in view of Rodriguez-Antona and Mitra, is herein maintained and a modified rejection is presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidon et al. (AIDS 2015, 29 (9), 1120-1121, cited in IDS), as evidenced by Nagai et al. (Biol. Pharm,. Bull. 2002, 25 (3), 383-385, cited in PTO-892).

Bidon teaches (page 1120, right column, third paragraph under Cobicistat-vinblastine interaction […]) that coadministration of cobicistat can reduce the vinblastine metabolism, which satisfies the limitation of instant claims 4, 20.
Nagai teaches (Figure 3) that human lymphoma cell lines express CYP3A.
As such, claims 1, 4, 11, 20 are anticipated by Bidon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 4-7, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bidon et al. (AIDS 2015, 29 (9), 1120-1121, cited in IDS), in view of Rodriguez-Antona et al. (Blood, 2007, 110 (9), 3345-3351, cited in IDS). 
 Bidon teaches (page 1120, left column, second paragraph under Cobicistat-vinblastine interaction […]) co-administration of cobicistat and antineoplastic vinca alkaloid vinblastine, which is a substrate for CYP3A4, to a lymphoma patient who also suffers from HIV. 
Bidon teaches (page 1120, left column, second paragraph under Cobicistat-vinblastine interaction […]) a method of treating a patient suffering from lymphoma comprising administering to the patient (a) an anticancer agent which is vinblastine and (b) cobicistat COBI, as in instant claims 1, 11.
Bidon teaches (page 1120, right column, third paragraph under Cobicistat-vinblastine interaction […]) that co-administration of cobicistat can reduce the vinblastine metabolism, as in instant claims 4, 20.
Bidon teaches that the anticancer drug and cobicistat are administered in separate dosage forms, as in instant claim 12.

Bidon does not teach that lymphoma cells express a CYP3A enzyme.
Bidon does not teach that the anticancer drug and cobicistat are administered in a fixed dose combination, as in instant claim 14.
Bidon does not specifically teach that cobicistat increases sensitivity to the anticancer agent by at least 2 fold, as in instant claim 2.

Rodriguez-Antona (Blood, 2007, 110 (9), 3345-3351) teaches Rodriguez-Antona teaches that expression of CYP3A enzymes in lymphomas influence the success of drug therapy.
Rodriguez-Antona teaches (Abstract) that an overexpression of CYP3A4 in lymphomas may cause an increased inactivation of anticancer drugs and resistance to therapy. 
It would have been obvious to a person of ordinary skill in the art to use the teachings of Bidon and Rodriguez-Antona to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to determine the effect of cobicistat on the metabolism of antineoplastic drug vinblastine in the method of co-administration taught by Bidon. Bidon teaches the very combination of an anticancer agent which is vinblastine and cobicistat, as instantly claimed, administered to patients suffering from cancer/lymphoma and HIV, which is a subset of patients of instant claim 2; administering the same drug combination to the same patient population is expected to have the same/similar effect. Determining how the co-administration of cobicistat influences the metabolism of vinblastine, and calculating the ratio by which cobicistat increases the sensitivity of vinblastine in the method of Bidon is a routine step, well within the skill of the artisan.

Furthermore, determining whether vinblastine and cobicistat are to the administered in separate dosage forms, or in a fixed dose combination, and determining the frequency of administration for cobicistat, in order to optimize therapeutic effect, are routine steps. Moreover, calculating the therapeutic index of vinblastine in the method of Bidon is within the skill of the artisan.
As such, claims 1-2, 4-7, 11-14, 19-20 are rejected as prima facie obvious.

Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 8,148,374 of 3 April 2012, cited in IDS), in view of Rodriguez-Antona et al. (Oncogene 2006, 25, 1679-1691, cited in IDS)  and  Mitra et al. (Journal of Biological Chemistry 2011, 286 (20), 17534-17559, cited in PTO-892 of 8 August 2018).
Desai (US 8,148,374) teaches (column 174, lines 3-9) a method of improving the pharmacokinetics of a drug which is metabolized by cytochrome P450 monooxygenase, comprising administering to the patient treated with said drug a therapeutically effective amount 
    PNG
    media_image1.png
    98
    208
    media_image1.png
    Greyscale
, which is cobicistat.
Desai further teaches (column 174, lines 33-40) a method for increasing blood plasma levels of a drug which is metabolized by cytochrome P450 monooxygenase, comprising administering to the patient treated with said drug a therapeutically effective amount of a compound of the invention, such as, for example, Example S 
    PNG
    media_image1.png
    98
    208
    media_image1.png
    Greyscale
, which is cobicistat.
Desai teaches (column 173, lines 44-12) that the compounds of the invention, which include compound Example S, which is cobicistat, can be used with any other active therapeutic agent which is appreciably metabolized by CYP3A, thereby reducing the amount or rate at which the other active therapeutic agent is metabolized, whereby the pharmacokinetics of the other therapeutic agent is improved.
Desai teaches (column 366, lines 32-34) that compound Example S, which is cobicistat, has a CYP450 3A4 inhibition activity with an IC50 from about 80-150 nM. Importantly, 
Desai teaches (column 173, lines 19-25) combining any compound of the invention with another therapeutic agent in a unitary dosage form, as in instant claim 14.
Desai teaches (column 173, lines 58-65) administration of the active ingredients as separate formulations, in separate dosage forms, as in instant claim 12.
Desai does not teach that the other active therapeutic agent which is appreciably metabolized by CYP3A, and which is co-administered with cobicistat, is an anticancer agent, wherein the cancer comprises cells expressing a CYP3A enzyme. 
Desai does not specifically teach that cobicistat increases sensitivity to the other therapeutic agent by at least 2 fold, as in the instant claims.

Rodriguez-Antona et al. (Oncogene 2006, 25, 1679-1691, cited in IDS) teach (Table 3, page 1683) that anticancer agents vinblastine and vincristine are substrates for CYP3A.
Importantly, Rodriguez-Antona teaches an example of co-administration of an anticancer agent which is a substrate for CYP3A (docetaxel) and a CYP3A4 inhibitor (ketonazole), in a method of enhancing the effect of the anticancer drug (docetaxel), by reducing the amount of drug which is metabolized into inactive derivative, upon co-administration of the CYP3A inhibitor. Rodriguez-Antona teaches (page 1687, left column, first paragraph) that in cancer patients treated with docetaxel (anticancer agent which is a substrate for CYP3A, docetaxel is metabolized by CYP3A4 to inactive hydroxylated derivatives) in combination with potent CYP3A inhibitor ketonazole, a 49% decrease in docetaxel clearance was found. 

Rodriguez-Antona teaches that CYP3A4 expression (as in instant claim 6) in breast tumor tissue has been shown to predict therapeutic response to anticancer agents.
For example, Rodriguez-Antona teaches (page 1688, left column, second paragraph) that a low CYP3A4 expression in breast tumors resulted in better response to docetaxel, which is inactivated by CYP3A4.
Rodriguez-Antona teaches (page 1688, left column, second paragraph) that a high CYP3A4 expression in osteosarcoma tumors predicted metastasis and poor progression, because CYP3A4 was involved in the oxidation of chemotherapeutic agents used to treat osteosarcomas such as etposide, ifosfamide, cyclophosphamide and doxorubicin, suggesting that the response to these drugs could be worse in tumors with high CYP3A4 expression, increasing the risk of metastasis.
Rodriguez-Antona teaches (page 1687, right column, second paragraph) that an altered CYP activity in the tumor cells could result in an altered drug efficacy. Rodriguez-Antona teaches (page 1687, right column, second paragraph) that an overexpression of CYP450 (as in claim 5) in the tumor may cause an increased inactivation of anticancer drugs and resistance to therapy. 

Mitra (Journal of Biological Chemistry 2011, 286 (20), 17534-17559) teaches that 80% of breast cancers (page 17544, left column, second paragraph) express CYP3A4, as in instant claim 6. Mitra teaches that CYP3A4 plays a critical role in breast cancer cell proliferation (page 
Mitra also teaches that breast cancer cells express CYP3A5 (page 17549, left column, paragraph five, lines 1-5), as in instant claim 7.
It would have been obvious to a person of ordinary skill in the art to use the teachings of Desai, Rodriguez-Antona and Mitra to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to co-administer cobicistat and vinblastine or vincristine to a cancer patient, because Desai teaches that cobicistat can be used with any other active therapeutic agent which is appreciably metabolized by CYP3A, and Rodriguez-Antona teaches that anticancer agents vinblastine, vincristine are substrates for CYP3A. Thus, the person of ordinary skill in the art would have co-administered cobicistat and vinblastine or vincristine to a cancer patient, with the expectation that cobicistat reduces the amount or rate at which the anticancer agent vinblastine or vincristine is metabolized, whereby the pharmacokinetics of vinblastine or vincristine is improved, and the effect of the anticancer agent is enhanced. 
Further, the person of ordinary skill in the art would have been motivated to administer cobicistat and vinblastine or vincristine to a cancer patient whose cancer comprises cells expressing a CYP3A enzyme, because Rodriguez-Antona teaches that CYP3A enzymes if expressed in the tumor cells influence the success of drug therapy. Thus, the person of ordinary skill in the art would have administer cobicistat and vinblastine or vincristine to a cancer patient whose cancer comprises cells expressing a CYP3A enzyme, with the expectation that expression of CYP3A in the tumor is used to predict the response to anticancer therapy. 

Further, since co-administration of cobicistat and anticancer agent vinblastine or vincristine is expected to increase the effect of anticancer agent vinblastine or vincristine in cancer patients, calculating the ratio by which cobicistat increases the sensitivity of vinblastine or vincristine is a routine step, well within the skill of the artisan.
Furthermore, determining whether cobicistat and the anticancer agent vinblastine or vincristine are to the administered in separate dosage forms, or in a fixed dose combination, and determining the frequency of administration for cobicistat, in order to optimize therapeutic effect, are routine steps. Moreover, calculating the therapeutic index of vinblastine or vincristine in the method is within the skill of the artisan.
As such, claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 6-10 of U.S. Patent 8,148,374 (cited in IDS), in view of Rodriguez-Antona et al. (Oncogene 2006, 25, 1679-1691, cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-10 of U.S. Patent 8,148,374 render obvious the instant claims.
Claims 6-10 of U.S. Patent 8,148,374 are drawn to a method for inhibiting cytochrome P450 monooxygenase in a patient in need thereof, comprising administering to the patient 
    PNG
    media_image1.png
    98
    208
    media_image1.png
    Greyscale
, which is cobicistat; the cytochrome P450 monooxygenase enzyme that is inhibited is 3A isoenzyme (claim 7), namely 3A4 isoenzyme (claim 8). 
Rodriguez-Antona et al. (Oncogene 2006, 25, 1679-1691, cited in IDS) teach (Table 3, page 1683) that anticancer agents vinblastine and vincristine are substrates for CYP3A. Rodriguez-Antona teaches co-administration of an anticancer agent which is a substrate for 
 	Rodriguez-Antona also teaches (page 1688, left column, second paragraph, last 3 lines) that CYP3A enzymes if expressed in the tumor cells influence the success of drug therapy.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 6-10 of U.S. Patent 8,148,374, Rodriguez-Antona and Mitra to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to co-administer cobicistat and vinblastine or vincristine to a cancer patient, because claims 6-10 of U.S. Patent 8,148,374 teach that cobicistat is an inhibitor of CYP3A, Rodriguez-Antona teaches co-administration of an inhibitor of CYP3A and an anti-cancer drug that is appreciably metabolized by CYP3A, and Rodriguez-Antona also teaches that vinblastine and vincristine are anti-cancer drugs that are appreciably metabolized by CYP3A. Thus, the person of ordinary skill in the art would have co-administered cobicistat (inhibitor of CYP3A) and vinblastine or vincristine (anti-cancer drugs metabolized by CYP3A) to a cancer patient, with the expectation that cobicistat reduces the amount or rate at which vinblastine or vincristine is metabolized, whereby the pharmacokinetics of vinblastine or vincristine is improved/the metabolism of vinblastine or vincristine is reduced, and the effect of the anticancer drug vinblastine or vincristine is enhanced. 
Further, the person of ordinary skill in the art would have been motivated to administer cobicistat and vinblastine to a breast cancer patient whose breast cancer comprises cells expressing CYP3A4/CYP3A5, because Rodriguez-Antona teaches that CYP3A4 expression in breast tumor tissue has been shown to predict therapeutic response to anticancer agents. Thus, 
As such, claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are rejected.

Conclusion
Claims 1-2, 4-9, 11-14, 17, 19-22 and 24-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.